Exhibit 10.2
 
 


3,903,720 Units
 
MAGNUM HUNTER RESOURCES CORPORATION
 
Common Stock and Warrants
 


PLACEMENT AGENCY AGREEMENT




November 10, 2009


Canaccord Adams Inc.
99 High Street, 11th Floor
Boston, Massachusetts 02110


Ladies and Gentlemen:


Magnum Hunter Resources Corporation, a Delaware corporation (the "Company"),
proposes, subject to the terms and conditions stated in this Placement Agency
Agreement (this "Agreement") and the Subscription Agreements in the form of
Exhibit A attached hereto (the "Subscription Agreements") to be entered into
with the investors identified therein (each, an "Investor" and collectively, the
"Investors"), to issue and sell up to an aggregate of 3,903,720 Units (the
"Units"), each Unit consisting of one share  of the Company's common stock,
$0.01 par value (the "Common Stock") and one-fifth of a warrant to purchase one
share of Common Stock (each whole warrant, a "Warrant").  The Company hereby
confirms its several agreements with Canaccord Adams Inc. ("Canaccord") as set
forth below.  Canaccord is referred to herein as the "Placement Agent".  The
Units are more fully described in the Prospectus (as defined below).
 
1.             Agreement to Act as Placement Agent; Delivery and Payment. On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to the terms and conditions set forth in this Agreement:
 
(a)            The Company hereby engages the Placement Agent, as the exclusive
agent of the Company, to, on a commercially reasonable best efforts basis,
solicit offers to purchase Units from the Company on the terms and subject to
the conditions set forth in the Subscription Agreements and Prospectus (as
defined below).  The Placement Agent shall use commercially reasonable best
efforts to assist the Company in obtaining performance by each Investor whose
offer to purchase the Units was solicited by the Placement Agent and accepted by
the Company, but the Placement Agent shall not, except as otherwise provided in
this Agreement, have any liability to the Company in the event any such purchase
is not consummated for any reason. Under no circumstances will the Placement
Agent or any of its affiliates be obligated to underwrite or purchase any of the
Units for its own account or otherwise provide any financing. The Placement
Agent shall act solely as the Company's agent and not as principal.  The
Placement Agent shall not have any authority to bind the Company with respect to
any prospective offer to purchase Units and the Company shall have the sole
right to accept offers to purchase Units and may reject any such offer, in whole
or in part.  The Placement Agent has the right, after discussion with the
Company, to reject any offer to purchase Units received by it, in whole or in
part, and any such rejection shall not be deemed a breach of this Agreement.
 


 
 

--------------------------------------------------------------------------------

 


(b)            As compensation for services rendered by the Placement Agent
hereunder, on the Closing Date (as defined below), the Placement Agent shall
receive from the Company, in the manner provided in Section 6(f), an aggregate
amount equal to five percent (5.0%) of the gross proceeds received by the
Company from the sale of the Units on such Closing Date (the "Agency Fee").  The
Placement Agent agrees that the foregoing compensation, together with any
expense reimbursement payable hereunder, constitutes all of the compensation
that the Placement Agent shall be entitled to receive in connection with the
Offering contemplated hereby.
 
(c)            The Units are being sold to the Investors at a price of $1.73 per
unit (the "Purchase Price") as set forth on the cover page of the Prospectus (as
defined below). The purchases of Units by the Investors shall be evidenced by
the execution of the Subscription Agreements by each of the parties thereto in
the form attached hereto as Exhibit A.
 
(d)            Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
shares of the Common Stock or any securities convertible into Common Stock
(other than pursuant to the exercise of options or warrants to purchase shares
of Common Stock that are outstanding at the date hereof) otherwise than through
the Placement Agent in accordance herewith.
 
(e)            No Units which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Units shall have been delivered
to the Investor purchasing such Units against payment therefor by such Investor.
If the Company shall default in its obligations to deliver Units to an Investor
whose offer it has accepted, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, damage or liability directly or
indirectly arising from or as a result of the default by the Company in
accordance with the procedures set forth in Section 6(c) hereof.
 
(f)            Payment of the purchase price for, and delivery of the Units
shall be made at a closing (the "Closing") at the offices of Bracewell &
Giuliani LLP, counsel for the Placement Agent, located at 711 Louisiana Street,
Houston, Texas, at 11:00 a.m., New York City time, on November 16, 2009 or at
such other time and date as the Placement Agent and the Company determine
pursuant to Rule 15c6-1(a) under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (such date of payment and delivery being herein referred to
as the "Closing Date").  Unless otherwise specified in the applicable
Subscription Agreement, the Units will be settled (i) through the facilities of
The Depository Trust Company's DWAC system or (ii) The Depository Trust
Company's delivery versus payment (DVP) settlement service. Payment of the
purchase price for the Units shall be made in the manner set forth in the
applicable Subscription Agreement by Federal Funds wire transfer, against
delivery of the Units to such persons and shall be registered in the name or
names and shall be in such denominations as the Placement Agent may request at
least one business day before the Closing Date. Payment of the purchase price
for the Units to be purchased by Investors shall be made pursuant to
instructions contained in the Subscription Agreement.  Prior to the Closing,
each such Investor shall deposit with (i) the Company or (ii) the applicable
Placement Agent, pursuant to the Subscription Agreement, an amount (the
"Purchase Amount") equal to the product of (x) the number of Units such Investor
has agreed to purchase and (y) the Purchase Price. The aggregate of all such
Purchase Amounts is herein referred to as the "Purchase Funds." Subject to the
terms and conditions hereof and of the Subscription Agreements, the Placement
Agent shall, on the Closing Date, deliver to the Company, by Federal Funds wire
transfer, the Purchase Funds so held by the Placement Agent, reduced by an
amount equal to the sum of the aggregate Agency Fee payable to the Placement
Agent and the Placement Agent's bona fide estimate of the amount, if any, of
expenses for which the Placement Agent is entitled to reimbursement pursuant
hereto. At least one day prior to the Closing Date, the Placement Agent shall
submit to the Company its bona fide estimate of the amount, if any, of expenses
for which the Placement Agent is entitled to reimbursement pursuant hereto. As
soon as reasonably practicable after the Closing Date, the Placement Agent shall
submit to the Company its expense reimbursement invoice and the Company or the
Placement Agent, as applicable, shall make any necessary reconciling payment(s)
within thirty days after receipt of such invoice. The Company shall remit to the
Placement Agent any remaining Agency Fees or any Placement Agent's expenses for
which the Placement Agent is entitled to reimbursement.
 


 
2

--------------------------------------------------------------------------------

 


 
2.             Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agent as of the date hereof, and as of
the Closing Date and agrees with the Placement Agent, as follows:
 
(a)           Filing of Registration Statement. The Company has prepared and
filed, in conformity with the requirements of the Securities Act of 1933, as
amended (the "Securities Act"), and the published rules and regulations
thereunder (the "Rules and Regulations") adopted by the Securities and Exchange
Commission (the "Commission"), a registration statement, including a prospectus,
on Form S-3 (File No. 333-161937), which became effective as of October 15,
2009, relating to the Units and the offering thereof (the "Offering") from time
to time in accordance with Rule 415(a)(1)(x) of the Rules and Regulations, and
such amendments thereof as may have been required to the date of this Agreement.
The term "Registration Statement" as used in this Agreement means the
aforementioned registration statement, as amended at the time of such
registration statement's effectiveness for purposes of Section 11 of the
Securities Act, (the "Effective Time"), including (i) all documents filed as a
part thereof or incorporated or deemed to be incorporated by reference therein
and (ii) any information in the corresponding Base Prospectus (as defined below)
or a prospectus supplement filed with the Commission pursuant to Rule 424(b)
under the Securities Act, to the extent such information is deemed pursuant to
Rule 430A ("Rule 430A"), 430B ("Rule 430B") or 430C ("Rule 430C") under the
Securities Act to be a part thereof at the Effective Time. If the Company has
filed an abbreviated registration statement to register additional shares of
Common Stock pursuant to Rule 462(b) under the Rules and Regulations (the "Rule
462(b) Registration Statement"), then any reference herein to the term
"Registration Statement" shall also be deemed to include such Rule 462(b)
Registration Statement. For purposes of this Agreement, all references to the
Registration Statement, the Base Prospectus, any Preliminary Prospectus (as
defined below), the Prospectus (as defined in below) or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System ("EDGAR"). All references in this Agreement to amendments or
supplements to the Registration Statement, the Base Prospectus, any Preliminary
Prospectus or the Prospectus shall be deemed to mean and include the subsequent
filing of any document under the Exchange Act and which is deemed to be
incorporated therein by reference therein or otherwise deemed to be a part
thereof.
 


 
3

--------------------------------------------------------------------------------

 


(b)           Effectiveness of Registration Statement; Certain Defined Terms.
The Company and the transactions contemplated by this Agreement meet the
requirements and comply with the conditions for the use of Form S-3 under the
Securities Act.  The Registration Statement meets, and the offering and sale of
the Units as contemplated hereby complies with, the requirements of Rule 415
under the Securities Act (including, without limitation, Rule 415(a)(4) and
(a)(5) of the Rules and Regulations). The Company has complied, to the
Commission's satisfaction, with all requests of the Commission for additional or
supplemental information. No stop order preventing or suspending use of the
Registration Statement, any Preliminary Prospectus or the Prospectus or the
effectiveness of the Registration Statement has been issued by the Commission,
and no proceedings for such purpose pursuant to Section 8A of the Securities Act
against the Company or related to the Offering have been instituted or are
pending or, to the Company's knowledge, are contemplated or threatened by the
Commission, and any request received by the Company on the part of the
Commission for additional information has been complied with. As used in this
Agreement: 
 
(1)            "Base Prospectus" means the prospectus included in the
Registration Statement at the Effective Time.
               
(2)            "Disclosure Package" means (i) the Statutory Prospectus, (ii)
each Issuer Free Writing Prospectus, if any, filed or used by the Company on or
before the Effective Time and listed on Schedule II hereto (other than a
roadshow that is an Issuer Free Writing Prospectus but is not required to be
filed under Rule 433 of the Rules and Regulations) and (iii) the pricing and
other information as set forth on Exhibit B hereto, all considered together.
               
(3)       "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 of the Rules and Regulations relating to the
Units in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) of the Rules and Regulations.
               
(4)            "Preliminary Prospectus" means any preliminary prospectus
supplement, subject to completion, relating to the Units, filed by the Company
with the Commission pursuant to Rule 424(b) under the Securities Act for use in
connection with the offering and sale of the Units, together with the Base
Prospectus attached to or used with such preliminary prospectus supplement.
               
(5)            "Prospectus" means the final prospectus supplement, relating to
the Units, filed by the Company with the Commission pursuant to Rule 424(b)
under the Securities Act on or before the second business day after the date
hereof (or such earlier time as may be required under the Securities Act), in
the form furnished by the Company to the Placement Agent, for use in connection
with the offering and sale of the Units that discloses the public offering price
and other final terms of the Units, together with the Base Prospectus attached
to or used with such final prospectus supplement.


 
4

--------------------------------------------------------------------------------

 




(6)            "Statutory Prospectus" means the Preliminary Prospectus, if any,
and the Base Prospectus, each as amended and supplemented immediately prior to
the Time of Sale, including any document incorporated by reference therein, and
any prospectus supplement.


(7)            "Time of Sale" means 3:55 p.m., New York City time, on the date
of this Agreement.


(c)            Contents of Registration Statement. The Registration Statement
complied when it became effective, complies as of the date hereof and, as
amended or supplemented, at the Time of Sale and at all times during which a
prospectus is required by the Securities Act to be delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) in connection with any sale of Units (the "Prospectus Delivery Period"),
will comply, in all material respects, with the requirements of the Securities
Act and the Rules and Regulations; the Registration Statement did not, as of the
Effective Time, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading, provided, that the Company makes no
representation or warranty in this subsection (c) with respect to statements in
or omissions from the Registration Statement in reliance upon, and in conformity
with, written information furnished to the Company by the Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agent's Information (as defined in Section 7
hereof).
 
(d)           Contents of Prospectus. The Prospectus will comply, as of the date
that it is filed with the Commission, the date of its delivery to Investors and
at all times during the Prospectus Delivery Period, in all material respects,
with the requirements of the Securities Act; at no time during the period that
begins on the date the Prospectus is filed with the Commission and ends at the
end of the Prospectus Delivery Period will the Prospectus, as then amended or
supplemented, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, provided, that the
Company makes no representation or warranty with respect to statements in or
omissions from the Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent's Information (as defined below).  The Prospectus contains all
required information under the Securities Act with respect to the Units and the
distribution of the Units.
 
(e)           Incorporated Documents. Each of the documents incorporated or
deemed to be incorporated by reference in the Registration Statement, at the
time such document was filed with the Commission or at the time such document
became effective, as applicable, complied, in all material respects, with the
requirements of the Exchange Act, was filed on a timely basis with the
Commission and did not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 


 
5

--------------------------------------------------------------------------------

 


(f)            Disclosure Package. The Disclosure Package, as of the Time of
Sale, did not, and at the Closing Date will not, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Company makes no representations or warranties in this subsection (f) with
respect to statements in or omissions from the Disclosure Package in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent's Information.
 
(g)           Distributed Materials; Conflict with Registration Statement. Other
than the Base Prospectus, any Preliminary Prospectus and the Prospectus, the
Company has not made, used, prepared, authorized, approved or referred to and
will not make, use, prepare, authorize, approve or refer to any "written
communication" (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Units
other than (i) any document not constituting a prospectus pursuant to Section
2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act or (ii)
the documents listed on Schedule II hereto and other written communications
approved in advance by the Placement Agent.
 
(h)           Issuer Free Writing Prospectuses. Each Issuer Free Writing
Prospectus, if any, conformed or will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations on the date of
first use, and the Company has complied or will comply with any filing
requirements applicable to such Issuer Free Writing Prospectus pursuant to the
Rules and Regulations. Each Issuer Free Writing Prospectus, if any, when
considered together with the Disclosure Package, as of its issue date and at all
subsequent times through the completion of the Prospectus Delivery Period did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement, the
Statutory Prospectus or the Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof that
has not been superseded or modified, or includes an untrue statement of a
material fact or omitted or would omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances prevailing at the subsequent time, not misleading;
provided, that the Company makes no representation or warranty with respect to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent's Information.
 
(i)            Not an Ineligible Issuer. (i) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Securities Act) of the Units and (ii) at the date hereof, the Company was
not and is not an "ineligible issuer," as defined in Rule 405 under the
Securities Act ("Rule 405").
 
(j)            Due Incorporation.
 
(1)       The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority to own its properties and to conduct its business
as it is currently being conducted and as described in the Registration
Statement, the Prospectus and the Disclosure Package. The Company is duly
qualified to transact business and is in good standing as a foreign corporation
or other legal entity in each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing or have such
power or authority would not (i) have, individually or in the aggregate, a
material adverse effect upon the general affairs, business, operations,
properties, financial condition, or results of operations of the Company and its
subsidiaries, taken as a whole, or (ii) impair in any material respect the power
or ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by the Agreement and the Subscription
Agreements, including the issuance and sale of the Units (any such effect as
described in clauses (i) or (ii), a "Material Adverse Effect");


(2)       Each of the subsidiaries of the Company has been duly incorporated or
formed, as the case may be, and is validly existing and in good standing under
the laws of its respective jurisdiction of organization, each with full power
and authority (corporate and otherwise) to own its properties and conduct its
business as described in the Registration Statement, the Prospectus and the
Disclosure Package, and each has been duly qualified as a foreign corporation,
limited liability company or limited partnership for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
would not result in any Material Adverse Effect.


(k)            Subsidiaries. Except for PRC Williston, LLC, Sharon Resources,
Inc., Triad Hunter LLC and Sharon Hunter Resources, Inc. and as otherwise
described in the Registration Statement, the Prospectus and the Disclosure
Package, the Company has no subsidiaries and does not own any beneficial
interest, directly or indirectly, in any corporation, partnership, joint venture
or other business entity.
 
(l)            Due Authorization and Enforceability. The Company has the full
right, power and authority to enter into this Agreement and the Subscription
Agreements, and to perform and discharge its obligations hereunder and
thereunder; and each of this Agreement and the Subscription Agreements has been
(or, in the case of the Subscription Agreements, will be) duly authorized,
executed and delivered by the Company, and constitutes (or will constitute) a
valid, legal and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as rights to indemnity hereunder
may be limited by federal or state securities laws and except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.
 


 
6

--------------------------------------------------------------------------------

 


(m)           The Units. The issuance of the Units has been duly and validly
authorized by the Company and, when issued, delivered and paid for in accordance
with the terms of this Agreement and the Subscription Agreements, will have been
duly and validly issued and will be fully paid and nonassessable, will not be
subject to any statutory or contractual preemptive rights or other rights to
subscribe for or purchase or acquire any shares of Common Stock of the Company
which have not been waived or complied with, and will conform in all material
respects to the description thereof contained in the Disclosure Package and the
Prospectus and such description conforms in all material respects to the rights
set forth in the instruments defining the same.
 
(n)           Capitalization. The information set forth under the caption
"Capitalization" in the Statutory Prospectus (and any similar sections or
information, if any, contained in the Disclosure Package) is fairly presented on
a basis consistent with the Company's financial statements. The certificates
evidencing the Units are in due and proper legal form and have been duly
authorized for issuance by the Company.  The authorized capital stock of the
Company conforms as to legal matters to the description thereof contained in the
Prospectus under the caption "Description of Capital Stock" (and any similar
sections or information, if any, contained in the Disclosure Package). The
issued and outstanding shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable, and have been
issued in compliance with all federal and state securities laws. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase or acquire any securities of the Company or any of its subsidiaries.
There are no authorized or outstanding shares of capital stock, options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable for, any
capital stock of the Company or any of its subsidiaries other than those
described in the Prospectus and the Disclosure Package. The description of the
Company's stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, as described in the Prospectus
and the Disclosure Package, accurately and fairly presents the information
required to be shown with respect to such plans, arrangements, options and
rights.  The issued and outstanding shares of capital stock of each of the
Company's subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and are owned directly by the Company or by another
wholly-owned subsidiary of the Company free and clear of any lien, encumbrance,
security interest, claim or charge, other than those described in, or
incorporated by reference into the Registration Statement and the
Prospectus.  All the outstanding shares of capital stock of each "significant
subsidiary" within the meaning of Rule 1-02(w) of Regulation S-X (such a
significant subsidiary of the Company, a "Significant Subsidiary") of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and except to the extent set forth in the Disclosure Package and
the Prospectus, are owned by the Company directly or indirectly through one or
more wholly-owned subsidiaries, free and clear of any lien, encumbrance,
security interest, claim or charge, restriction upon voting or transfer or any
other claim of any third party.
 


 
7

--------------------------------------------------------------------------------

 


(o)           No Conflict. The execution, delivery and performance by the
Company of this Agreement and the Subscription Agreements, and the consummation
of the transactions contemplated hereby and thereby, including the issuance and
sale of the Units by the Company, will not conflict with or result in a breach
or violation of, or constitute a default under (nor constitute any event which
with or without notice, lapse of time or both would result in any breach or
violation of or constitute a default under), give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or its subsidiaries pursuant to (i) any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which either the Company or its subsidiaries or any of their properties may be
bound or to which any of their property or assets is subject, (ii) result in any
violation of the provisions of the charter or by-laws of the Company or any of
its subsidiaries, or (iii) result in any violation of any law, statute, rule,
regulation, judgment, order or decree of any court or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or any of its
properties or assets.
 
(p)           No Consents Required. No approval, authorization, consent or order
of or filing, qualification or registration with, any court or governmental
agency or body, foreign or domestic, which has not been made, obtained or taken
and is not in full force and effect, is required in connection with the
Company's execution, delivery and performance of this Agreement or the
Subscription Agreements, the consummation by the Company of the transactions
contemplated hereby or thereby or the issuance and sale of the Units other than
(i) as may be required under the Securities Act, (ii) any necessary
qualification of the Units under the securities or blue sky laws of the various
jurisdictions in which the Units are being offered by the Placement Agent, (iii)
under the rules and regulations of the Financial Industry Regulatory Authority,
Inc. ("FINRA") (other than any approval required with respect to the Base
Prospectus), (iv) the New York Stock Exchange Amex Equities, ("NYSE Amex") or
(v) any required filing on Form 8-K under the Exchange Act.
 
(q)           Preemptive Rights. There are no preemptive rights or other rights
(other than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied or as
described in the Prospectus) to subscribe for or to purchase any shares of
Common Stock or shares of any other capital stock or other equity interests of
the Company or any of its subsidiaries, or any agreement or arrangement between
the Company and any of the Company's stockholders or between any of the
Company's subsidiaries and any of such subsidiary's stockholders, or to the
Company's knowledge, between or among any of the Company's stockholders or any
of its subsidiaries' stockholders, which grant special rights with respect to
any shares of the Company's or any of its subsidiaries' capital stock or which
in any way affect any stockholder's ability or right to alienate freely or vote
such shares.
 
(r)           Registration Rights. Except for the Company’s registration
obligation for the Common Stock underlying certain warrants pursuant to the
Securities Purchase and Registration Rights Agreement dated November 5, 2009
(the “Underlying Warrant Stock Registration Statement”), there are no contracts,
agreements or understandings between the Company or any of its subsidiaries and
any person granting such person the right (other than rights which have been
waived in writing in connection with the transactions contemplated by this
Agreement or otherwise satisfied) to require the Company or any of its
subsidiaries to register any securities with the Commission.
 


 
8

--------------------------------------------------------------------------------

 


 
(s)           Independent Accountants. Malone & Bailey, PC, whose reports on the
consolidated financial statements of the Company are incorporated by reference
in the Registration Statement, the Prospectus and the Disclosure Package, is (i)
an independent public accounting firm within the meaning of the Securities Act,
(ii) a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act")), and (iii) to the
Company's knowledge, not in violation of the auditor independence requirements
of the Sarbanes-Oxley Act.  Except as disclosed in the Registration Statement
and as pre-approved in accordance with the requirements set forth in Section 10A
of the Exchange Act, Malone & Bailey, PC has not been engaged by the Company to
perform any "prohibited activities" (as defined in Section 10A of the Exchange
Act).
 
(t)           Financial Statements. The consolidated financial statements of the
Company, together with the related schedules and notes thereto, set forth or
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly in all material respects (i) the financial condition of the
Company and its consolidated subsidiaries as of the dates indicated and (ii) the
consolidated results of operations, stockholders' equity and changes in cash
flows of the Company and its consolidated subsidiaries for the periods therein
specified; and such financial statements and related schedules and notes thereto
have been prepared in conformity with United States generally accepted
accounting principles, consistently applied throughout the periods involved
(except as otherwise stated therein and subject, in the case of unaudited
financial statements, to the absence of footnotes and normal year-end
adjustments). The historical consolidated financial statements of the Triad
Energy Corporation and certain of its affiliates ("Triad"), together with the
related schedules and notes thereto set forth or incorporated by reference in
the Registration Statement, the Prospectus and the Disclosure Package comply in
all material respects with the applicable requirements of the Securities Act and
the Exchange Act, as applicable, and present fairly in all material respects (i)
the financial condition of Triad as of the dates indicated and (ii) the
consolidated results of operations, stockholders' equity and changes in cash
flows of Triad for the periods therein specified; and such financial statements
and related schedules and notes thereto have been prepared in conformity with
United States generally accepted accounting principles, consistently applied
throughout the periods involved (except as otherwise stated therein and subject,
in the case of unaudited financial statements, to the absence of footnotes and
normal year-end adjustments).  There are no other financial statements
(historical or pro forma) that are required to be included or incorporated by
reference in the Registration Statement, the Prospectus or the Disclosure
Package; and the Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations), not
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus; and all disclosures contained in the Registration Statement, the
Disclosure Package and the Prospectus regarding "non-GAAP financial measures"
(as such term is defined by the rules and regulations of the Commission) comply
with Regulation G of the Exchange Act and Item 10(e) of Regulation S-K under the
Securities Act, to the extent applicable, and present fairly the information
shown therein and the Company's basis for using such measures.
 
(u)            Pro Forma Financial Information.  The pro forma financial
statements included in the Registration Statement, the Prospectus and the
General Disclosure Package reflect, subject to the limitations set forth therein
as to such pro forma financial information, the results of operations of the
Company and its consolidated subsidiaries purported to be shown thereby for the
periods indicated and conform to the requirements of Regulation S-X of the Rules
and Regulations under the Securities Act, and management of the Company believes
(i) the assumptions underlying the pro forma adjustments are reasonable, (ii)
that such adjustments have been properly applied to the historical amounts in
the compilation of such pro forma statements and notes thereto, and (iii) that
such statements and notes thereto present fairly, with respect to the Company
and its consolidated subsidiaries, the pro forma financial position and results
of operations and the other information purported to be shown therein at the
respective dates or for the respective periods therein specified.
 


 
9

--------------------------------------------------------------------------------

 


(v)           Absence of Material Changes. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Prospectus and
the Disclosure Package, and except as may be otherwise stated or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package, and the delivery to JP Morgan Chase, as escrow agent (the “Escrow
Agent”), of an aggregate of 601,652 shares of Common Stock to satisfy the
Company’s deposit obligation in the Triad acquisition, there has not been (i)
any Material Adverse Effect, (ii) any transaction which is material to the
Company or any of its subsidiaries, (iii) any obligation, direct or contingent
(including any off-balance sheet obligations), incurred by the Company or any of
its subsidiaries, which is material to the Company or any of its subsidiaries,
(iv) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company, (v) any change in the capital stock (other than a
change in the number of outstanding shares of Common Stock due to the issuance
of shares upon the exercise of outstanding options or warrants or the conversion
of convertible indebtedness), or material change in the short-term debt or
long-term debt of the Company or any of its subsidiaries (other than upon
conversion of convertible indebtedness) or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
grants of stock options under the Company's stock option plans existing on the
date hereof) of the Company or any of its subsidiaries.
 
(w)           Legal Proceedings. Except as disclosed in the Company's filings
with the Commission, there are no legal or governmental actions, suits, claims
or proceedings pending or, to the Company's knowledge, threatened or
contemplated to which the Company or any of its subsidiaries is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
which are required to be described in the Registration Statement, the Disclosure
Package or the Prospectus or a document incorporated by reference therein and
are not so described therein, or which, singularly or in the aggregate, if
resolved adversely to the Company or such subsidiary, would reasonably be likely
to result in a Material Adverse Effect or prevent or materially and adversely
affect the ability of the Company to consummate the transactions contemplated
hereby. To the Company's knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by other third parties.
 


 
10

--------------------------------------------------------------------------------

 


(x)            No Violation. Neither the Company nor any of its subsidiaries is
in breach or violation of or in default (nor has any event occurred which with
notice, lapse of time or both would result in any breach or violation of, or
constitute a default) (i) under the provisions of its charter or bylaws (or
analogous governing instrument, as applicable) or (ii) in the performance or
observance of any term, covenant, obligation, agreement or condition contained
in any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company or such subsidiary is a party or by
which any of its properties may be bound or affected, or (iii) in the
performance or observance of any statute, law, rule, regulation, ordinance,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
has been waived or would not result in a Material Adverse Effect.
 
(y)           Permits. The Company and each of its subsidiaries have made all
filings, applications and submissions required by, and owns or possesses all
approvals, licenses, certificates, certifications, clearances, consents,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign regulatory authorities
necessary to conduct its business as described in the Disclosure Package
(collectively, "Permits"), and is in compliance in all material respects with
the terms and conditions of all such Permits. All such Permits are valid and in
full force and effect. Neither the Company nor any of its subsidiaries has
received any notice of any proceedings relating to revocation or modification
of, any such Permit, which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would have a Material Adverse
Effect.  Except as may be required under the Securities Act and state and
foreign Blue Sky laws and the rules and regulations of FINRA, no other Permits
are required for the Company or any of its subsidiaries to enter into, deliver
and perform this Agreement and to issue and sell the Units to be issued and sold
by the Company hereunder.
 
(z)            Not an Investment Company. The Company is not or, after giving
effect to the offering and sale of the Units and the application of the proceeds
thereof as described in the Disclosure Package and the Prospectus, will not be
(i) required to register as an "investment company" as defined in the Investment
Company Act of 1940, as amended (the "Investment Company Act"), and the rules
and regulations of the Commission thereunder or (ii) a "business development
company" (as defined in Section 2(a)(48) of the Investment Company Act).
 
(aa)          No Price Stabilization. Neither the Company nor any of its
subsidiaries, or any of their respective officers, directors, affiliates or
controlling persons has taken or will take, directly or indirectly, any action
designed to or that would be reasonably expected to cause or result in, or which
has constituted or which would reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Units.
 
(bb)         Good Title to Property. The Company and each of its subsidiaries
has good and defensible title to all property (whether real or personal)
described in the Registration Statement, the Disclosure Package and the
Prospectus as being owned by it, in each case free and clear of all liens,
claims, security interests, other encumbrances or defects (collectively,
"Liens"), except such as are described in the Registration Statement, the
Disclosure Package and the Prospectus and those that would not, individually or
in the aggregate materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries. All of the property described in the
Registration Statement, Disclosure Package and the Prospectus as being held
under lease by the Company or any of its subsidiaries is held thereby under
valid, subsisting and enforceable leases, without any liens, restrictions,
encumbrances or claims, except those that, individually or in the aggregate, are
not material and do not materially interfere with the use made and proposed to
be made of such property by the Company or such subsidiary.
 
(cc)          Intellectual Property Rights. The Company and each of its
subsidiaries owns or possesses the right to use all patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, "Intellectual Property") necessary to carry on its businesses as
currently conducted, and as proposed to be conducted as described in the
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company or any of its subsidiaries with respect to the foregoing except for
those that could not have a Material Adverse Effect. The Intellectual Property
licenses described in the Disclosure Package and the Prospectus are, to the
knowledge of the Company, valid, binding upon, and enforceable by or against the
parties thereto in accordance with their terms. The Company and each of its
subsidiaries has complied in all material respects with, and is not in breach
nor has received any asserted or threatened claim of breach of, any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person of any Intellectual Property license.  The Company's
and each of its subsidiaries' business as now conducted and as proposed to be
conducted, to the knowledge of the Company, does not and will not infringe or
conflict with any patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses or other Intellectual Property or franchise right of any
person. Neither the Company nor any of its subsidiaries has received notice of
any claim against the Company or any of its subsidiaries alleging the
infringement by the Company or any of its subsidiaries of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company and
each of its subsidiaries has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company's or any of its
subsidiaries' right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted.  Neither the Company nor any of its subsidiaries owns any
patents or has made application for the issuance of a patent.  To the Company's
knowledge, no employee of the Company or any of its subsidiaries is the subject
of any claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee's employment with the Company or any of the
Company's subsidiaries or actions undertaken by the employee while employed with
the Company or any of the Company's subsidiaries.
 


 
11

--------------------------------------------------------------------------------

 


(dd)          No Labor Disputes. No labor problem or dispute with the employees
of the Company or any of the Company's subsidiaries exists, or, to the Company's
knowledge, is threatened or imminent, which would reasonably be expected to
result in a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company or any of the
Company's subsidiaries plans to terminate employment with the Company or any of
the Company's subsidiaries. Neither the Company nor any of its subsidiaries has
engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company's
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or to the
Company's knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company's knowledge, threatened against the Company
or any of its subsidiaries and (C) no union representation dispute currently
existing concerning the employees of the Company or any of its subsidiaries and
(ii) to the Company's knowledge, (A) no union organizing activities are
currently taking place concerning the employees of the Company or any of its
subsidiaries and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 ("ERISA") or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of its
subsidiaries.
 
(ee)          Taxes. Except as disclosed in its filings with the Commission, the
Company and each of its subsidiaries (i) has timely filed all necessary federal,
state, local and foreign income and franchise tax returns (or timely filed
applicable extensions therefor) that have been required to be filed and (ii) is
not in default in the payment of any taxes which were payable pursuant to such
returns or any assessments with respect thereto, other than any which the
Company or any of its subsidiaries is contesting in good faith and for which
adequate reserves have been provided and reflected in the Company's financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus. Neither the Company nor any of its subsidiaries has any tax
deficiency that has been or, to the knowledge of the Company, is reasonably
likely to be asserted or threatened against it that would result in a Material
Adverse Effect.  Neither the Company nor any of its subsidiaries has engaged in
any transaction which is a corporate tax shelter or which could be characterized
as such by the Internal Revenue Service or any other taxing authority.
 
(ff)           ERISA. The Company and each of its subsidiaries is in compliance
in all material respects with all presently applicable provisions of ERISA; no
"reportable event" (as defined in ERISA) has occurred with respect to any
"pension plan" (as defined in ERISA) for which the Company or any of its
subsidiaries would have any liability; neither the Company nor any of its
subsidiaries has incurred and does not expect to incur liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any "pension
plan" or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
"Code"); and each "pension plan" for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.
 


 
12

--------------------------------------------------------------------------------

 


(gg)         Compliance with Environmental Laws. The Company and each of its
subsidiaries (i) is in compliance with any and all applicable foreign, federal,
state and local laws, orders, rules, regulations, directives, decrees and
judgments relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of human health and safety or the
environment which are applicable to their businesses ("Environmental Laws");
(ii) has received and is in compliance with all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business; and (iii) is in compliance with all terms and conditions of any such
permit, license or approval, except where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, individually or in the aggregate, result in a Material
Adverse Effect. There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, result in a Material Adverse Effect.
 
(hh)         Insurance. The Company and each of its subsidiaries maintains or is
covered by insurance provided by recognized, financially sound and reputable
institutions with insurance policies in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries. All such insurance is fully in force on the date hereof and will be
fully in force as of the Closing Date. The Company has no reason to believe that
it and its subsidiaries will not be able to renew their existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.  Neither the Company nor any of its
subsidiaries has been denied any material insurance policy or coverage for which
it has applied.  Neither the Company nor any of its subsidiaries insures risk of
loss through any captive insurance, risk retention group, reciprocal group or by
means of any fund or pool of assets specifically set aside for contingent
liabilities other than as described in the Disclosure Package.
 
(ii)        Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(jj)           Disclosure Controls. The Company has established, maintains and
evaluates "disclosure controls and procedures" (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company and its subsidiaries is
made known to the Company's principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared, (ii) have been evaluated for effectiveness as of the end of the last
fiscal period covered by the Registration Statement; and (iii) such disclosure
controls and procedures are effective to perform the functions for which they
were established. There are no significant deficiencies or material weaknesses
in the design or operation of internal controls which could adversely affect the
Company's ability to record, process, summarize, or report financial data to
management and the Board of Directors of the Company. The Company is not aware
of any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.  A member of
the Audit Committee of the Board of Directors of the Company (the "Audit
Committee") has confirmed to the Chief Executive Officer, Chief Financial
Officer or General Counsel of the Company that, except as set forth in the
Disclosure Package, the Audit Committee is not reviewing or investigating, and
neither the Company's independent auditors nor its internal auditors have
recommended that the Audit Committee review or investigate, (iv) adding to,
deleting, changing the application of or changing the Company's disclosure with
respect to, any of the Company's material accounting policies, (v) any manner
which could result in a restatement of the Company's financial statements for
any annual or interim period during the current or prior three fiscal years, or
(iii) a significant deficiency, material weakness, change in internal control
over financial reporting or fraud involving management or other employees who
have a significant role in the internal control over financial reporting.
 


 
13

--------------------------------------------------------------------------------

 


(kk)          Minute Books.  The minute books of the Company and each of its
subsidiaries that would be a Significant Subsidiary have been made available
upon request to the Placement Agent and counsel for the Placement Agent, and
such books (i) contain a materially complete summary of all meetings and actions
of the board of directors (including each board committee) and shareholders of
the Company (or analogous governing bodies and interest holders, as applicable),
and each of its Significant Subsidiaries since the time of its incorporation or
organization through the date of the latest meeting and action, and (ii)
accurately in all material respects reflect all transactions referred to in such
minutes.
 
(ll)           Contracts; Off-Balance Sheet Interests. There is no document,
contract, permit or instrument, or off-balance sheet transaction (including
without limitation, any "variable interests" in "variable interest entities," as
such terms are defined in Financial Accounting Standards Board Interpretation
No. 46) of a character required by the Securities Act or the Rules and
Regulations to be described in the Registration Statement or the Disclosure
Package or to be filed as an exhibit to the Registration Statement or document
incorporated by reference therein, which is not described or filed as
required.  Each description of a document, contract, permit or instrument in the
Registration Statement or the Disclosure Package accurately reflects in all
material respects the terms of the underlying document, contract, permit or
instrument.  The documents, contracts, permits and instruments described in the
immediately preceding sentence to which the Company is a party have been duly
authorized, executed and delivered by the Company, constitute valid and binding
agreements of the Company, are enforceable against and by the Company in
accordance with the terms thereof and are in full force and effect on the date
hereof.  Neither the Company nor any of its subsidiaries, if a subsidiary is a
party, nor to the Company's knowledge, any other party is in default in the
observance or performance of any term or obligation to be performed by it under
any such agreement, and no event has occurred which with notice or lapse of time
or both would constitute such a default, in any case which default or event,
individually or in the aggregate, would have a Material Adverse Effect.  No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company or a subsidiary, if a subsidiary is
a party thereto, of any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or its properties or
business or a subsidiary or the subsidiary's properties or business may be bound
or affected which default or event, individually or in the aggregate, would have
a Material Adverse Effect.
 
(mm)        No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company or any of their affiliates
on the other hand, which is required to be described in the Registration
Statement, the Disclosure Package or the Prospectus or a document incorporated
by reference therein and which has not been so described.
 
(nn)         Brokers Fees. Except as disclosed in the Disclosure Package, there
are no contracts, agreements or understandings between the Company and any
person (other than this Agreement) that would give rise to a claim against the
Company or the Placement Agent for a brokerage commission, finder's fee or other
like payment in connection with the offering and sale of the Units.
 
(oo)          Forward-Looking Statements. No forward-looking statements (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Disclosure Package or the Prospectus have been made
or reaffirmed without a reasonable basis therefor or have been disclosed other
than in good faith.
 
(pp)         NYSE Amex; Exchange Act Registration. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed
on the NYSE Amex, and the Company has taken no action designed to, or reasonably
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NYSE Amex, nor has
the Company received any notification that the Commission or the NYSE Amex is
contemplating terminating such registration or listing. The Company has complied
in all material respects with the applicable requirements of the NYSE Amex for
maintenance of inclusion of the Common Stock thereon. The Company has filed a
notification of the listing of the additional shares of Common Stock, including
the shares of Common Stock underlying the Warrants, to be issued by the Company
pursuant to this Agreement and the Subscription Agreement, on the NYSE Amex.
 
(qq)        Sarbanes-Oxley Act. The Company, and to its knowledge, each of the
Company's directors or officers, in their capacities as such, is in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission. Each of the principal executive officer and the principal financial
officer of the Company (and each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the Commission. For
purposes of the preceding sentence, "principal executive officer" and "principal
financial officer" shall have the meanings given to such terms in the
Sarbanes-Oxley Act.
 


 
14

--------------------------------------------------------------------------------

 


(rr)           Foreign Corrupt Practices. Neither the Company nor, to the
Company's knowledge, any other person associated with or acting on behalf of the
Company, including without limitation any director, officer, agent or employee
of the Company or any of its subsidiaries has, directly or indirectly, while
acting on behalf of the Company or any of its subsidiaries (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity or failed to disclose fully any
contribution in violation of law, (ii) made any payment to any federal or state
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof, (iii) violated or is in violation
of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended
or (iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
 
(ss)          Affiliate Transactions.  There are no transactions, arrangements
or other relationships between and/or among the Company, any of its affiliates
(as such term is defined in Rule 405) and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company's
liquidity or the availability of or requirements for its capital resources
required to be described in the Disclosure Package and the Prospectus or a
document incorporated by reference therein which have not been described as
required.  The Company does not, directly or indirectly, including through any
subsidiary, have any outstanding personal loans or other credit extended to or
for any of its directors or executive officers.
 
(tt)           Statistical or Market-Related Data. Any statistical,
industry-related or market-related data included or incorporated by reference in
the Registration Statement, the Prospectus or the Disclosure Package, are based
on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.
 
(uu)         Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA PATRIOT Act, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the "Money Laundering Laws") and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company with respect to the Money
Laundering Laws is pending, or to the knowledge of the Company, threatened
against the Company or any of its subsidiaries.
 
(vv)         OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other person or entity, which, to the Company's
knowledge, will use such proceeds for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.
 


 
15

--------------------------------------------------------------------------------

 


(ww)        Margin Securities. The Company does not own any "margin securities"
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the "Federal Reserve Board"), and none of the proceeds of the
sale of the Units will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Units to
be considered a "purpose credit" within the meanings of Regulation T, U or X of
the Federal Reserve Board.
 
(xx)          Rated Securities. At the Time of Sale there were, and as of the
Closing Date there will be, no securities of or guaranteed by the Company that
are rated by a "nationally recognized statistical rating organization," as that
term is defined in Rule 436(g)(2) promulgated under the Securities Act.
 
(yy)          FINRA Affiliations. There are no affiliations or associations
between (i) any member of the FINRA and (ii) the Company or any of the Company's
officers, directors or 5% or greater securityholders or any beneficial owner of
the Company's unregistered equity securities that were acquired at any time on
or after the one hundred eightieth (180th) day immediately preceding the date
the Registration Statement was initially filed with the Commission, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus.
 
(zz)          Exchange Act Requirements. The Company has filed in a timely
manner all reports required to be filed pursuant to Sections 13(a), 13(e), 14
and 15(d) of the Exchange Act during the preceding 12 months (except to the
extent that Section 15(d) requires reports to be filed pursuant to Sections
13(d) and 13(g) of the Exchange Act, which shall be governed by the next clause
of this sentence); and the Company has filed in a timely manner all reports
required to be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act,
except where the failure to timely file could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect.
 
(aaa)        Trading Market. Assuming the accuracy of the representations of the
Investors in the Subscription Agreements, no approval of the shareholders of the
Company under the rules and regulations of any trading market is required for
the Company to issue and deliver to the Investors the Units.
 


 
16

--------------------------------------------------------------------------------

 


(bbb)       Reserve Reports.  The information underlying the estimates of the
reserves of the Company and its subsidiaries, which was supplied by the Company
to Cawley Gillespie & Associates, Inc., ("Cawley"), independent petroleum
engineers, for purposes of preparing the reserve reports incorporated by
reference into the Registration Statement (the "Reserve Reports"), including,
without limitation, production, volumes, sales prices for production,
contractual pricing provisions under oil or gas sales or marketing contracts
under hedging arrangements, costs of operations and development, and working
interest and net revenue interest information relating to the Company's
ownership interests in properties, was true and correct in all material respects
on the dates of such Reserve Reports; the estimates of future capital
expenditures and other future exploration and development costs supplied to
Cawley were prepared in good faith and with a reasonable basis; the information
provided to Cawley by the Company for purposes of preparing the Reserve Reports
was prepared in accordance with customary industry practices; Cawley was, as of
the dates of the Reserve Reports, and is, as of the date hereof, independent
petroleum engineers with respect to the Company; other than any decrease in
reserves resulting from normal production of the reserves and intervening spot
market product price fluctuations or as disclosed in the Preliminary Prospectus
Supplement and incorporated by reference into the Registration Statement, to the
knowledge of the Company, there are not any facts or circumstances that would
adversely affect the reserves in the aggregate, or the aggregate present value
of future net cash flows therefrom, as disclosed in the Preliminary Prospectus
Supplement and incorporated by reference into the Registration Statement and
reflected in the Reserve Reports such as to cause a material adverse change;
estimates of such reserves and the present value of the future net cash flows
therefrom as disclosed in the Preliminary Prospectus Supplement and incorporated
by reference into the Registration Statement and reflected in the Reserve
Reports comply in all material respects to the applicable requirements of
Regulation S-X and Industry Guide 2 under the Securities Act.
 
(ccc)       To the best of the Company's knowledge, information and belief, none
of the current directors or officers of the Company or any of its subsidiaries
(or such shareholders' respective principals) is or has ever been subject to
prior regulatory, criminal or bankruptcy proceedings in the U.S. or elsewhere.
 
(ddd)        The Company has not provided and has not authorized any other
person to act on its behalf to provide any Investor or its respective agents or
counsel with any information about the Company that constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Prospectus.
 
Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent in connection with the
offering of the Units shall be deemed a representation and warranty by the
Company to the Placement Agent and the Investors as to the matters covered
thereby.
 
3.             Covenants. The Company covenants and agrees with the Placement
Agent as follows:
 
(a)           Reporting Obligations; Exchange Act Compliance. The Company will
file: (i) any Preliminary Prospectus and the Prospectus with the Commission
within the time periods specified by Rule 424(b) and Rules 430A, 430B or 430C
under the Securities Act, as applicable, (ii) any Issuer Free Writing Prospectus
to the extent required by Rule 433 under the Securities Act, if applicable,
(iii) all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act subsequent to the date of the Prospectus during the
Prospectus Delivery Period, and (iv) furnish copies of each Issuer Free Writing
Prospectus, if any, (to the extent not previously delivered) to the Placement
Agent prior to 11:00 a.m. New York City time, on the second business day next
succeeding the date of this Agreement in such quantities as the Placement Agent
shall reasonably request.
 


 
17

--------------------------------------------------------------------------------

 


 (b)           Continued Compliance with Securities Law. If, at any time prior
to the filing of the Prospectus pursuant to Rule 424(b), any event occurs as a
result of which the Disclosure Package as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, the Company will (i) promptly notify
the Placement Agent so that any use of the Disclosure Package may cease until it
is amended or supplemented and (ii) amend or supplement the Disclosure Package
to correct such statements or omission. If, during the Prospectus Delivery
Period, any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement or supplement the
Prospectus to comply with the Securities Act, the Company will (A) promptly
notify the Placement Agent of such event and (B) promptly prepare and file with
the Commission and furnish, at its own expense, to the Placement Agent and, to
the extent applicable, the dealers and any other dealers upon request of any
Placement Agent, an amendment or supplement which will correct such statement or
omission or an amendment which will effect such compliance.  The Company will
deliver promptly to the Placement Agent such number of the following documents
as the Placement Agent shall reasonably request:  (i) conformed copies of the
Registration Statement as originally filed with the Commission (in each case
excluding exhibits), (ii) any Preliminary Prospectus, (iii) any Issuer Free
Writing Prospectus, (iii) the Prospectus (the delivery of the documents referred
to in clauses (i), (ii) and (iii) of this subsection (b) to be made not later
than 10:00 a.m., New York City time, on the business day following the execution
and delivery of this Agreement), (iv) conformed copies of any amendment to the
Registration Statement (excluding exhibits), (v) any amendment or supplement to
the Disclosure Package or the Prospectus (the delivery of the documents referred
to in clauses (iv) and (v) of this subsection (b) to be made not later than
10:00 a.m., New York City time, on the business day following the date of such
amendment or supplement) and (vi) any document incorporated by reference in the
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (v) of this subsection (b) to be made not
later than 10:00 a.m., New York City time, on the business day following the
date of such document).
 
(c)           Issuer Free Writing Prospectuses. The Company will (i) not make
any offer relating to the Units that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a "free writing prospectus" (as
defined in Rule 405 under the Securities Act) required to be filed by the
Company with the Commission under Rule 433 under the Securities Act unless the
Placement Agent approves its use in writing prior to first use (each, a
"Permitted Free Writing Prospectus"); provided, that the prior written consent
of the Placement Agent shall be deemed to have been given in respect of any
electronic road show; (ii) treat each Permitted Free Writing Prospectus prepared
or approved by the Company as an Issuer Free Writing Prospectus; (iii) comply
with the requirements of Rules 164 and 433 under the Securities Act applicable
to any Issuer Free Writing Prospectus, including the requirements relating to
filing timely with the Commission, legending and record keeping; and (iv) not
take any action that would result in the Placement Agent or the Company being
required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Placement Agent that the Placement Agent otherwise would not have been required
to file thereunder. The Company and the Placement Agent, as applicable, will
satisfy the conditions in Rule 433 under the Securities Act to avoid a
requirement to file with the Commission any electronic road show.
 


 
18

--------------------------------------------------------------------------------

 


(d)           Conflicting Issuer Free Writing Prospectus. If at any time
following the issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement relating to the Units or included or would include an
untrue statement of a material fact or omitted or would omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
promptly will notify the Placement Agent and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent's
Information.
 
 (e)           Blue Sky Laws. The Company will promptly take or cause to be
taken, from time to time, such actions as the Placement Agent may reasonably
request to qualify the Units for offering and sale under the state securities,
or blue sky, laws of such states or other jurisdictions as the Placement Agent
may reasonably request and to maintain such qualifications in effect so long as
the Placement Agent may request for the distribution of the Units, provided,
that in no event shall the Company be obligated to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or to file a
general consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction. The Company will advise the
Placement Agent promptly of the suspension of the qualification or registration
of (or any exemption relating to) the Units for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
 
 (f)           Earnings Statement. As soon as practicable, the Company will make
generally available to holders of its securities and deliver to the Placement
Agent, an earnings statement of the Company (which need not be audited) covering
a period of at least 12 months beginning after the date of this Agreement that
will satisfy the provisions of Section 11(a) of the Securities Act and the Rules
and Regulations (including, at the option of the Company, Rule 158).
 
 (g)          Use of Proceeds. The Company will apply the net proceeds from the
sale of the Units in the manner set forth in the Registration Statement, the
Disclosure Package and the Prospectus under the heading "Use of Proceeds."
 


 
19

--------------------------------------------------------------------------------

 


 (h)           Public Communications. Prior to 9:00 a.m. New York City time on
the business day immediately subsequent to the date hereof, the Company shall
issue a press release (the "Press Release") reasonably acceptable to the
Placement Agent disclosing the execution of this Agreement, the Subscription
Agreements and the transactions contemplated hereby and thereby.  Except for (i)
an earnings release for the quarter ended September 30, 2009 and the related
Current Report on Form 8-K, (ii) a Current Report on Form 8-K describing the
Company’s issuance of Common Stock and warrants in a shelf take-down under the
Registration Statement, (iii) a press release announcing the Company's credit
facility with Bank of Montreal and the related Current Report on Form 8-K and
(iv) the Company's Form 10-Q for the quarter ended September 30, 2009 prior to
the Closing Date, the Company covenants not to issue any press release (other
than the Press Release) or other communication directly or indirectly or hold
any press conference with respect to the Company, its condition, financial or
otherwise, or earnings, business affairs or business prospects (except for
routine oral marketing communications in the ordinary course of business and
consistent with the past practices of the Company and of which the Placement
Agent is notified), without the prior written consent of the Placement Agent,
unless in the judgment of the Company and its counsel, and after notification to
the Placement Agent, such press release or communication is required by law.
 
(i)             Stabilization. The Company will not take directly or indirectly
any action designed, or that might reasonably be expected to cause or result in,
or that will constitute, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Units.
 
(j)             Transfer Agent. The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Units.
 
(k)            Listing. The Company shall use its reasonable best efforts to
ensure the additional shares of Common Stock, including the shares of Common
Stock underlying the Warrants, are listed for quotation on the NYSE Amex at the
Closing Date and to maintain such listing.
 
(l)             Investment Company Act. The Company shall not invest, or
otherwise use the proceeds received by the Company from its sale of the Units in
such a manner as would require the Company to register as an investment company
under the Investment Company Act.
 
(m)           Sarbanes-Oxley Act. The Company will comply in all material
respects with all effective applicable provisions of the Sarbanes Oxley Act.
 
(n)           Periodic Reports. The Company will file with the Commission such
periodic and special reports as are required by the Exchange Act.
 


 
20

--------------------------------------------------------------------------------

 


(o)            Lock-Up Period.  That the Company will not, for a period of
forty-five (45) days from the date of this Agreement, (the "Lock-Up Period")
without the prior written consent of the Placement Agent, directly or indirectly
offer, sell, assign, transfer, pledge, contract to sell, grant any option to
purchase, make any short sale or otherwise dispose of, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, other than (i) the Company's sale of the Units hereunder, (ii) the
issuance of Common Stock or options to acquire Common Stock pursuant to the
Company's employee benefit plans, qualified stock option plans or other director
or employee compensation plans as such plans are in existence on the date hereof
and described in the Prospectus (provided, however, that the Company's
directors, officers and employees may put in place a 10(b)5-1 trading plan
during the Lock-Up Period that becomes effective after the termination of the
Lock-Up Period), (iii) the issuance of Common Stock pursuant to the valid
exercises of options, warrants or rights outstanding on the date hereof,
(iv) the issuance of up to 10 million shares of Common Stock or securities
convertible into or exercisable or exchangeable for up to 10 million shares of
Common Stock, for the purpose of mergers and acquisitions, (v) the issuance of
any additional shares of Common Stock pursuant to the Company's existing
at-the-market program, and (vi) the deposit of such additional number of shares
of Common Stock with the Escrow Agent as may be required pursuant to the Triad
acquisition.  The Company will cause each executive officer and director, and
each shareholder listed in Schedule III to furnish to the Placement Agent, prior
to the date of this Agreement, a letter, substantially in the form of Exhibit C
hereto, pursuant to which each such person shall agree, among other things, not
to directly or indirectly offer, sell, assign, transfer, pledge, contract to
sell, or otherwise dispose of, or announce the intention to otherwise dispose
of, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, not to engage in any swap, hedge or similar
agreement or arrangement that transfers, in whole or in part, directly or
indirectly, the economic risk of ownership of Common Stock or any such
securities and not to engage in any short selling of any Common Stock or any
such securities, during the Lock-Up Period, without the prior written consent of
the Placement Agent.  The Company also agrees that during the Lock-Up Period,
other than for the sale of the Units hereunder and under the circumstances set
forth in clauses (ii) through (v) hereof, without prior written consent of the
Placement Agent, the Company will not file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for (i) a registration statement on
Form S-8 relating to employee benefit plans and (ii) the Underlying Warrant
Stock Registration Statement. 
 
(p)            The Company shall maintain the effectiveness of the Registration
Statement (or a suitable replacement) while any of the Warrants are outstanding;
provided, however, that the Company may suspend the use of the Registration
Statement for a period of not more than 30 days (a "Blackout Period") upon the
advice of counsel that such Blackout Period is necessary due to material
non-public information in the Company's possession.
 
4.             Costs and Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or reimburse the Placement Agent all actual and accountable direct and
reasonable expenses incident to the performance of this Agreement and in
connection with the transactions contemplated hereby, including the reasonable
legal fees and expenses of counsel to the Placement Agent.
 
5.             Conditions of Placement Agent's Obligations. The obligations of
the Placement Agent hereunder and the Investors under the Subscription
Agreements are subject to the following conditions:
 


 
21

--------------------------------------------------------------------------------

 




 
(a)           Filings with the Commission. Each Issuer Free Writing Prospectus,
if any, and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 3(a) hereof.
 
(b)           No Stop Orders. Prior to the Closing: (i) no stop order suspending
the effectiveness of the Registration Statement or any part thereof, preventing
or suspending the use of the Prospectus or any Issuer Free Writing Prospectus or
any part thereof shall have been issued under the Securities Act and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, (ii) no order
suspending the qualification or registration of the Units under the securities
or blue sky laws of any jurisdiction shall be in effect and (iii) all requests
for additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement, the Disclosure Package,
the Prospectus or any Issuer Free Writing Prospectus or otherwise) shall have
been complied with to the reasonable satisfaction of the Placement Agent. On or
prior to the Closing Date, the Registration Statement or any amendment thereof
or supplement thereto shall not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and neither the Disclosure Package, nor
any Issuer Free Writing Prospectus nor the Prospectus nor any amendment thereof
or supplement thereto shall contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading.
 
(c)            Action Preventing Issuance. No action shall have been taken and
no law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental agency or body which would prevent the issuance or
sale of the Units or materially and adversely affect or potentially materially
and adversely affect the business or operations of the Company; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Units or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company.
 
(d)           Material Adverse Change. Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the
Disclosure Package, (i) neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in the Disclosure Package, (ii) there has not been any change
in the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the conversion of convertible indebtedness), or material
change in the short–term debt or long–term debt of the Company (other than upon
conversion of convertible indebtedness) or any material adverse change, in or
affecting the business, assets, general affairs, management, financial position,
stockholders' equity or results of operations of the Company, otherwise than as
set forth in the Disclosure Package, the effect of which, in any such case
described in clause (i) or (ii) of this subsection (d), is, in the reasonable
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the Units
on the terms and in the manner contemplated in the Disclosure Package.
 


 
22

--------------------------------------------------------------------------------

 


(e)            Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct when made
and on and as of the Closing Date, as if made on such date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date), and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with.
 
(f)            Opinions of Counsel to the Company. The Placement Agent shall
have received from Fulbright & Jaworski L.L.P., counsel to the Company, such
counsel's written opinion, addressed to the Placement Agent and the Investors
and dated the Closing Date, in form and substance reasonably satisfactory to the
Placement Agent and their counsel. Such counsel to the Company shall also have
furnished to the Placement Agent a written statement ("Negative Assurances"),
addressed to the Placement Agent and dated the Closing Date, in form and
substance satisfactory to the Placement Agent and its counsel.
 
(g)            Opinion of Counsel to the Placement Agent.  The Placement Agent
shall have received from Bracewell & Giuliani LLP, counsel for the Placement
Agent, such opinion or opinions, dated the Closing Date, with respect to such
matters as the Placement Agent may reasonably require, and the Company shall
have furnished to such counsel such documents as it requests to enable it to
pass upon such matters.
 
(h)            Accountant's Comfort Letter.  On the date hereof, the Placement
Agent shall have received a letter dated the date hereof (the "Comfort Letter"),
addressed to the Placement Agent and in form and substance reasonably
satisfactory to the Placement Agent and its counsel, from each of Malone &
Bailey, PC and Appalachian Basin CPAs, Inc., (i) confirming that they are
independent public accountants with respect to the Company within the meaning of
the Securities Act and the Rules and Regulations and (ii) stating, as of the
date hereof (or, with respect to matters involving changes or developments since
the respective dates as of which specified financial information is given in the
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants' "comfort
letters" to underwriters, delivered according to Statement of Auditing Standards
No. 72 and Statement of Auditing Standard No. 100 (or successor bulletins), in
connection with registered public offerings.
 
(i)           Bring-Down Letter. On the Closing Date, the Placement Agent shall
have received from Malone & Bailey, PC a letter (the "Bring-Down Letter"), dated
the Closing Date, addressed to Placement Agent and in form and substance
reasonably satisfactory to the Placement Agent and its counsel, (i) confirming
that they are independent public accountants with respect to the Company within
the meaning of the Securities Act and the Rules and Regulations, (ii) stating,
as of the date of the Bring-Down Letter (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Disclosure Package and the Prospectus, as
of a date not more than three days prior to the date of the Bring-Down Letter),
the conclusions and findings of such firm with respect to the financial
information and other matters covered by the Comfort Letter and (iii) confirming
in all material respects the conclusions and findings set forth in the Comfort
Letter.
 


 
23

--------------------------------------------------------------------------------

 


(j)            Officer's Certificate. The Placement Agent shall have received on
the Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:
 
(i)           each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and are true and correct as of the Time of Sale and the Closing Date as if made
on each such date (except that those representations and warranties that address
matters only as of a particular date remain true and correct as of each such
date); and the Company has complied with all agreements and satisfied all the
conditions on its part required under this Agreement to be performed or
satisfied at or prior to the Closing Date;


(ii)          there has not been, subsequent to the date of the most recent
audited financial statements included or incorporated by reference in the
Disclosure Package, any material adverse change in the financial position or
results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change, in or affecting the condition (financial or
otherwise), results of operations, business or assets of the Company except as
set forth in the Prospectus;


(iii)         no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Units for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued, and no proceedings for that purpose or pursuant to Section 8A
under the Securities Act shall be pending or to their knowledge, threatened by
the Commission or any state or regulatory body;


(iv)        the Registration Statement and each amendment thereto, at the Time
of Sale and as of the date of this Agreement and as of the Closing Date did not
include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Disclosure Package, as of the Time of Sale and
as of the Closing Date, any Issuer Free Writing Prospectus as of its date and as
of the Closing Date, the Prospectus and each amendment or supplement thereto, as
of the respective date thereof and as of the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading; and


(v)          no event has occurred as a result of which it is necessary to amend
or supplement the Registration Statement, the Prospectus or the Disclosure
Package in order to make the statements therein not untrue or misleading in any
material respect.


 
24

--------------------------------------------------------------------------------

 




(k)            The NYSE Amex. The shares of Common Stock, including the shares
of Common Stock underlying the Warrants, issued pursuant to this Agreement and
the Subscription Agreement shall have been listed and authorized for trading on
the NYSE Amex, and satisfactory evidence of such actions shall have been
provided to the Placement Agent, which shall include oral confirmations from a
member of the NYSE Amex staff.
 
(l)            Subscription Agreements. The Company shall have entered into the
Subscription Agreements with each of the Investors, and such agreement shall be
in full force and effect on the Closing Date.
 
(m)          Lock-Up Letters.  The Placement Agent shall have received the
written agreements, substantially in the form of Exhibit C hereto, of the
executive officers, directors and shareholders of the Company listed in Schedule
III to this Agreement.
 
(n)          Additional Documents. Prior to the Closing Date, the Company shall
have furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.


5.1           Sales to Canadian Residents.  Canaccord and the Company agree that
Units may be offered to certain residents of Canada in accordance with the terms
set out in Schedule IV hereto (which terms, and the representations, warranties
and covenants set out in such Schedule, shall be deemed to be incorporated by
reference into this Agreement and form a part hereof), and Canaccord has
otherwise caused such offer and sale to comply with all Applicable Canadian
Securities Laws (as defined in Schedule IV hereto).


 6.           Indemnification and Contribution.
 
(a)            Indemnification of the Placement Agent. The Company agrees to
indemnify, defend and hold harmless the Placement Agent, its affiliates and each
of its respective directors, officers, members, employees, representatives and
agents and any person who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, from and against any
losses, claims, damages, expenses or liabilities, joint or several, to which
such person may become subject, under the Securities Act, the Exchange Act, or
other federal or state statutory law or regulation, the common law or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, any Preliminary Prospectus, the Disclosure Package,
the Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or in any materials or information provided to Investors by, or with
the approval of, the Company in connection with the marketing of the offering of
the Common Stock ("Marketing Materials"), including any roadshow or investor
presentations made to Investors by the Company (whether in person or
electronically) or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Placement Agent for any reasonable legal or other expenses incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability, expense or action; or (ii) in whole or in part upon any inaccuracy in
the representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, expense,
liability or action arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, any Preliminary Prospectus, the Disclosure Package, the
Prospectus, or any such amendment or supplement, any Issuer Free Writing
Prospectus or in any Marketing Materials, in reliance upon and in conformity
with written information furnished to the Company by the Placement Agent,
specifically for use in the preparation thereof, which information the parties
hereto agree is limited to the Placement Agent's Information or (y) an untrue
statement or alleged untrue statement of a material fact, or omission or alleged
omission to state a material fact in the Registration Statement, any Preliminary
Prospectus, the Disclosure Package, the Prospectus, any such amendment or
supplement, any Issuer Free Writing Prospectus or any Marketing Materials that
is corrected by an amendment or other corrective materials provided by the
Company to the Placement Agent and the Placement Agent fails, due solely to
gross negligence or willful misconduct, to deliver such corrective materials to
the Investors.
 


 
25

--------------------------------------------------------------------------------

 


(b)            Indemnification of the Company. The Placement Agent agrees to
indemnify, defend and hold harmless the Company against any losses, claims,
damages, expenses or liabilities to which the Company may become subject, under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, the common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Placement Agent), insofar as such losses, claims, damages, expenses or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, any Preliminary Prospectus, the Disclosure Package, the
Prospectus, or any amendment or supplement thereto or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package, the Prospectus, or any such
amendment or supplement thereto, or any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent, specifically for use in the preparation thereof,
which information the parties hereto agree is limited to the Placement Agent's
Information relating to the Placement Agent, and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending against any such loss, claim, damage, liability
or action. Notwithstanding the provisions of this Section 6(b), in no event
shall any indemnity by the Placement Agent under this Section 6(b) exceed the
total compensation received by the Placement Agent in accordance with Section
1(b) hereof.
 


 
26

--------------------------------------------------------------------------------

 


(c)            Notice and Procedures. If any action, suit or proceeding (each, a
"Proceeding") is brought against a person (an "Indemnified Party") in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the "Indemnifying Party") pursuant to subsections (a) or (b) above,
respectively, of this Section 6, such Indemnified Party shall promptly notify
such Indemnifying Party in writing of the institution of such Proceeding and
such Indemnifying Party shall assume the defense of such Proceeding, including
the employment of counsel selected by the Indemnifying Party and reasonably
satisfactory to such Indemnified Party (who shall not, except with the consent
of the Indemnified Party, be counsel to the Indemnifying Party) and payment of
all reasonable fees and expenses; provided, however, that the omission to so
notify such Indemnifying Party shall not relieve such Indemnifying Party from
any liability which such Indemnifying Party may have to any Indemnified Party or
otherwise, except to the extent the Indemnifying Party has been actually
prejudiced by such failure; and provided, further, that the failure to notify
the Indemnifying Party shall not relieve it from any liability that it may have
to an Indemnified Party otherwise than under subsection (a) or (b) above. The
Indemnified Party or Parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or Parties unless (i) the employment of
such counsel shall have been authorized in writing by the Indemnifying Party in
connection with the defense of such Proceeding, (ii) the Indemnifying Party
shall not have, within a reasonable period of time in light of the
circumstances, employed counsel to defend such Proceeding or (iii) such
Indemnified Party or Parties shall have reasonably concluded upon written advice
of counsel that there may be one or more legal defenses available to it or them
which are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party or Parties, but such Indemnifying Party or Parties may
employ counsel and participate in the defense thereof but the fees and expenses
of such counsel shall be at the expense of the Indemnifying Party), in any of
which events such reasonable fees and expenses shall be borne by such
Indemnifying Party and paid as incurred (it being understood, however, that such
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
Indemnified Parties who are parties to such Proceeding). An Indemnifying Party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent, such Indemnifying
Party agrees to indemnify and hold harmless the Indemnified Party or parties
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse the Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
Section 6(c), then the Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such Indemnifying
Party of the aforesaid request, (ii) such Indemnifying Party shall not have
fully reimbursed the Indemnified Party in accordance with such request prior to
the date of such settlement and (iii) such Indemnified Party shall have given
the Indemnifying Party at least 30 days' prior notice of its intention to
settle. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such Indemnified
Party.
 


 
27

--------------------------------------------------------------------------------

 


(d)            Contribution. If the indemnification provided for in this
Section 6 is unavailable to an Indemnified Party under subsections (a) or (b) of
this Section 6 or insufficient to hold an Indemnified Party harmless in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsections (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Indemnifying
Party or Parties on the one hand and the Indemnified Party or Parties on the
other hand from the offering of the Units or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Indemnifying Party or Parties on the
one hand and the Indemnified Party or Parties on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Placement
Agent on the other hand shall be deemed to be in the same respective proportions
as the total net proceeds from the offering of the Units (before deducting
expenses) received by the Company bear to the discounts and commissions received
by the Placement Agent.  The relative fault of the Company on the one hand and
the Placement Agent on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by the Placement Agent,
on the other hand, and the parties' relevant intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Placement Agent for use in
the Registration Statement or the Prospectus, or in any amendment or supplement
thereto, consists solely of the Placement Agent's Information relating to the
Placement Agent.
 
(e)            Allocation. The Company and the Placement Agent agree that it
would not be just and equitable if contribution pursuant to subsection (d) above
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of subsection (d) above. Notwithstanding the provisions
of this Section 6(e), the Placement Agent shall not be required to contribute
any amount in excess of the total commissions received by the Placement Agent in
accordance with Section 1(b) less the amount of any damages which the Placement
Agent has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement, omission or alleged omission, act or alleged act or
failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 6 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity.
 


 
28

--------------------------------------------------------------------------------

 


(f)            Representations and Agreements to Survive Delivery. The
obligations of the Company and the Placement Agent under this Section 6 shall be
in addition to any liability which the Company or the Placement Agent may
otherwise have. The indemnity and contribution agreements contained in this
Section 6 and the covenants, agreements, warranties and representations of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Placement Agent, any person who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or any affiliate of the
Placement Agent, or by or on behalf of the Company, its directors or officers or
any person who controls the Company within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, and (iii) the issuance and
delivery of the Units. The Company and the Placement Agent agree promptly to
notify each other of the commencement of any Proceeding against it and, in the
case of the Company, against any of the Company's officers or directors in
connection with the issuance and sale of the Units, or in connection with the
Registration Statement, the Disclosure Package or the Prospectus.
 
7.              Information Furnished by Placement Agent.
 
(a)            The Company acknowledges that the statements set forth in the
paragraph under the heading "Plan of Distribution" in the Prospectus (the
"Placement Agent's Information") constitute the only information relating to the
Placement Agent furnished in writing to the Company by the Placement Agent as
such information is referred to in Sections 2 and 6 hereof.
 
(b)           The Placement Agent agrees and confirms that it has not provided
any Investor or its respective agents or counsel with any information about the
Company that constitutes or might constitute material, non-public information
which is not otherwise disclosed in the Prospectus.
 
 8.            Termination. The Placement Agent shall have the right to
terminate this Agreement by giving notice as hereinafter specified at any time
at or prior to the Closing Date, without liability on the part of the Placement
Agent to the Company, if (i) prior to delivery and payment for the Units (A)
trading in securities generally shall have been suspended on or by the New York
Stock Exchange, the NYSE Amex, the NASDAQ Global Market or in the over the
counter market (each, a "Trading Market"), (B) trading in the Common Stock of
the Company shall have been suspended on any exchange, in the over-the-counter
market or by the Commission, (C) a general moratorium on commercial banking
activities shall have been declared by federal or New York state authorities or
a material disruption shall have occurred in commercial banking or securities
settlement or clearance services in the United States, (D) there shall have
occurred any outbreak or material escalation of material hostilities or material
acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the
reasonable judgment of the Placement Agent, is material and adverse and makes it
impractical or inadvisable to proceed with the completion of the sale of and
payment for the Units on the Closing Date on the terms and in the manner
contemplated by this Agreement, the Disclosure Package and the Prospectus, (ii)
since the time of execution of this Agreement or the earlier respective dates as
of which information is given in the Disclosure Package or incorporated by
reference therein, there has been any Material Adverse Effect, (iii) the Company
shall have failed, refused or been unable to comply with the terms or perform
any agreement or obligation of this Agreement or any Subscription Agreements,
other than by reason of a default by the Placement Agent, or (iv) any condition
of the Placement Agent's obligations hereunder is not fulfilled. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 4, Section 6, and Section 12 hereof shall at all
times be effective notwithstanding such termination.
 


 
29

--------------------------------------------------------------------------------

 


 9.            Notices. All statements, requests, notices and agreements
hereunder shall be in writing or by facsimile, and:
 
(a)            if to the Placement Agent, shall be delivered or sent by mail,
telex or facsimile transmission as follows:
 
Canaccord Adams Inc.
99 High Street
Boston, MA 02110
Facsimile No.: (617) 788-1553
 
with a copy (which shall not constitute notice) to:
 
Bracewell & Giuliani LLP
1445 Ross Avenue, Suite 3800
Dallas, Texas  75202
Attention: Brice Tarzwell
Facsimile No.: (214) 468-3888


(b)           if to the Company shall originate from the Placement Agent and
shall be delivered or sent by mail, telex or facsimile transmission to:
 
Magnum Hunter Resources Corporation
777 Post Oak Blvd., Suite 910
Houston, Texas  77056
Attention: Gary C. Evans, Chairman
Facsimile No.: (832) 369-6992


 
30

--------------------------------------------------------------------------------

 




with a copy (which shall not constitute notice) to:
 
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Dave Morrison and Alexis Thomason
Facsimile No.: (214) 855-8200


Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.
 


10.           Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and shall be binding upon the Placement Agent, the
Company, and their respective successors and assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any person
other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person, except that (i) the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(a) hereof
and the indemnities of the Placement Agent shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(b) hereof;
and (ii) the Investors are relying on the representations made by the Company
under, and are intended third party beneficiaries of, this Agreement.  The term
"successors and assigns" as herein used shall not include any purchaser of the
Units by reason merely of such purchase.
 
11.           Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflicts of laws provisions thereof. Except
as set forth below, no Proceeding may be commenced, prosecuted or continued in
any court other than the courts of State of New York located in the City and
County of New York or the United States District Court for the Southern District
of New York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company hereby consents to personal jurisdiction, service and venue in any court
in which any Proceeding arising out of or in any way relating to this Agreement
is brought by any third party against the Placement Agent. The Company hereby
waives all right to trial by jury in any Proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The parties each agree  that a final judgment in any such Proceeding
brought in any such court shall be conclusive and binding upon such party and
may be enforced in any other courts in the jurisdiction of which such party is
or may be subject, by suit upon such judgment.
 


 
31

--------------------------------------------------------------------------------

 


12.           No Fiduciary Relationship. The Company hereby acknowledges and
agrees that:
 
(a)            No Other Relationship. The Placement Agent has been retained
solely to act as the exclusive Placement Agent in connection with the offering
of the Company's securities. The Company further acknowledges that the Placement
Agent is acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm's length basis and in no event do the parties
intend that the Placement Agent act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company's securities, either
before or after the date hereof, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters. The Placement Agent hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.
 
(b)            Arm's-Length Negotiations. The price of the Units set forth in
this Agreement was established by the Company following discussions and
arms-length negotiations with the Investors and the Placement Agent, and the
Company is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement.
 
(c)           Absence of Obligation to Disclose. The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.
 
(d)           Waiver. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions and agrees that
the Placement Agent shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.
 
13.           Headings. The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.
 
14.           Amendments and Waivers. No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
 


 
32

--------------------------------------------------------------------------------

 




 
15.           Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart thereof.
 
16.           Research Analyst Independence. The Company acknowledges that the
Placement Agent's research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that the Placement Agent's research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agent's investment banking division. The Company acknowledges that the
Placement Agent is a full service securities firm and as such from time to time,
subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve the Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.
 
17.           Entire Agreement. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.
 
18.           Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof. If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
 
19.           Effectiveness. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
[Signature Page Follows]




 
33

--------------------------------------------------------------------------------

 




If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 

 

 
Very truly yours,


MAGNUM HUNTER RESOURCES CORPORATION




By:  /s/ Ronald D. Ormand                          
Name:Ronald D. Ormand
Title:   Executive Vice President and
            Chief Executive Officer

 
 
 
 
 




 
34

--------------------------------------------------------------------------------

 




Accepted as of the date first
above written:


CANACCORD ADAMS INC.




By: /s/ Christian Gibson                            
Name: Christian Gibson
Title:    Managing Director


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
35

--------------------------------------------------------------------------------

 




Schedules and Exhibits

     
Schedule I:
 
Allocation between Placement Agent
     
Schedule II:
 
Issuer Free Writing Prospectus
     
Schedule III:
 
List of Directors and Officers for Lock-Up Letter
     
Schedule IV:
 
Terms and Conditions for Canadian Offer and Sales
     
Exhibit A:
 
Subscription Agreements
     
Exhibit B:
 
Pricing Information
     
Exhibit C:
 
Form of Lock-Up Letter







 

--------------------------------------------------------------------------------

 




SCHEDULE I


Allocation between Placement Agents


Name
Pro Rata Units
Canaccord Adams Inc.
100%
Total
100%
   





 
 
 
 
 
 
 
 
 
 

 


 

--------------------------------------------------------------------------------

 




SCHEDULE II


Issuer Free Writing Prospectus




[None]


 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 




SCHEDULE III


List of Directors and Officers for Lock-Up Letter




Gary C. Evans
Ron Ormand
Jim Denny
Hershal ("Kip") Ferguson III
M. Bradley Davis
Don Kirkendall
David Krueger




 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 




SCHEDULE IV


TERMS AND CONDITIONS FOR
CANADIAN OFFERS AND SALES


1. 
For the purposes of this Schedule, capitalized terms not otherwise defined have
the meanings given to them in the Placement Agency Agreement to which this
Schedule is attached and the following terms will have the meanings indicated:

 
(a) 
"Institutional Accredited Investor" has the meaning set out in the definition of
"Accredited Investor" in Section 1.1 of National Instrument 45-106 of the
Canadian Securities Administrators, but expressly excluding the individuals
described in items (j), (k) or (l) of such definition.

 
(b) 
"Applicable Canadian Securities Laws" means all applicable securities laws,
rules, regulations, notices, instruments, blanket orders and policies in each of
the provinces and territories of Canada.

 
(c) 
("Canadian Wrap" means the Disclosure Package supplemented with wrap pages
describing matters relating to Canadian securities laws in the form agreed to by
Canaccord Adams Inc. and the Company.

 
2. 
 The Placement Agent may offer and sell the Units within Canada on the terms and
subject to the conditions of this Schedule.  In connection therewith, the
Company represents and warrants that:

 
(a) 
it is not a reporting issuer in any jurisdiction in Canada;

 
(b) 
at the Closing Date, after giving effect to the issue of the Units, to the
Company's knowledge, residents of Canada:

 
(i) 
(will not own directly or indirectly more than 10 percent of the outstanding
shares of common stock of the Company; and

 
(ii) 
(will not represent in number more than 10 percent of the total number of owners
directly or indirectly of shares of common stock of the Company.

 
3. 
The Placement Agent acknowledges that the Company is not a reporting issuer in
any jurisdiction of Canada and the Prospectus will not be filed with any
securities regulatory authority in Canada and the Units may be offered and sold
only to Institutional Accredited Investors in transactions exempt from the
registration and prospectus requirements of Applicable Canadian Securities
Laws.  Accordingly, the Placement Agent represents, warrants and covenants, and
will cause its Canadian affiliates to comply with such representations,
warranties and covenants, that:

 


 

--------------------------------------------------------------------------------

 


(a) 
it will not offer or sell any Units in Canada, except in accordance with Section
2.3 of National Instrument 45-106 to persons who are Institutional Accredited
Investors;

 
(b) 
it will not cause any advertisement of the Units in any printed media of general
and regular paid circulation, radio, television or telecommunications, including
electronic display, or any other form of advertising in Canada;

 
(c) 
all offers and sales of the Units in Canada will be effected through an
investment dealer duly registered under Applicable Canadian Securities Laws;

 
(d) 
it will not use any written material in connection with offer and sales of Units
in Canada other than the Canadian Wrap and it agrees to deliver a copy of the
Canadian Wrap to each purchaser of Units in Canada;

 
(e) 
any offer, sale or solicitation of an offer to buy Units made to a person in
Canada will be made only to a person it reasonably believes to be an
Institutional Accredited Investor who is acquiring the Units as principal;

 
(f) 
all purchasers of the Units in Canada will be informed that the Units are being
offered and sold in Canada in reliance on exemptions from the prospectus and
registration requirements of Applicable Canadian Securities Laws and that the
Units can be resold only in accordance with further exemptions from such
requirements;

 
(g) 
on or prior to the Closing Date, it will provide to the Company's transfer agent
a list of all purchasers of the Units in Canada; and

 
(h) 
(it will collect the following information for each purchaser of Units in
Canada, and will provide such information to the Company to enable the Company
to file, with the applicable securities regulatory authorities in Canada,
reports of the trades of Units on Form 45-106F1 and such other filings as may be
required under Applicable Canadian Securities Laws: full name, address and
telephone number and number of Units purchased.

 








 

--------------------------------------------------------------------------------

 




EXHIBIT A


Subscription Agreements
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

 




EXHIBIT B


Pricing Information


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 




EXHIBIT C


Form of Lock-Up Letter


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

